GARDEN, JUDGE:
The claimant is an organization that handles the billing and collection of charges for professional services rendered by physicians at the Medical Center at West Virginia University. From April 9, 1974, through May 8, 1974, various members of claimant’s organization rendered professional services to one Roy Bryan, who was a patient of respondent’s Lakin State Hospital. The total charge for these services was in an amount of $2,145.23, but the same was never paid.
Respondent filed an Amended Answer admitting the validity of the claim, and also filed as an exhibit a letter dated April 10, 1977, written by Jane B. Neal, Acting Director of the Division of Mental Health, stating that the services were neces*18sary and that the charge was reasonable. The letter explained that the charge did not come to the attention of respondent until December 3, 1974, after the close of the fiscal year during which the services were rendered. The letter further stated that, at the close of fiscal year 1973-74, the sum of $82.05 was expired from the account from which this claim would have been paid.
It would appear that, had payment of this claim been made during fiscal year 1973-74, it would have constituted an over-expenditure, and as such, would have been illegal. Consequently, based on the principles set forth in Airkem Sales and Service v. Department of Mental Health, 8 Ct. Cl. 180 (1971), we cannot make an award.
Claim denied.